ACCEPTED
                                                                                                 11-16-00336-CR
                                                                                   ELEVENTH COURT OF APPEALS
                                                                                              EASTLAND, TEXAS
                                                                                            6/14/2017 3:51:33 PM
                                                                                          SHERRY WILLIAMSON
                                                                                                          CLERK

                                 NO. 11-16-00336-CR

                                                                            FILED IN
KELLY ALEXANDER LEWIS                       *          IN THE COURT
                                                                 11thOF APPEALS
                                                                      COURT OF APPEALS
          APPELLANT                         *                        EASTLAND, TEXAS
                                            *                      06/14/17 3:51:33 PM
V.                                          *           11TH DISTRICT  OF TEXAS
                                                                    SHERRY    WILLIAMSON
                                            *                              Clerk
                                            *
STATE OF TEXAS                              *             AT EASTLAND, TEXAS
           APPELLEE

                  APPELLEE'S MOTION FOR EXTENSION OF
                          TIME TO FILE BRIEF


       Comes now the State of Texas, Appellee in the above cause, and files the State's

Motion for Extension of Time to File Appellee's Brief for the following reasons:


1.     The Appellant was convicted of the offense of AGGRAVATED SEXUAL
       ASSAULT OF A CHILD IN 7 COUNTS in cause number CR44643 in the
       385TH District Court of Midland County, Texas.

2.     The Appellant's punishment was assessed at 99 YEARS IN EACH COUNT and
       Judgment and sentence was entered against the Appellant on AUGUST 18, 2017.

3.     The Appeal in this cause was perfected on NOVEMBER 23, 2016.

4.     The deadline for the filing of Appellee's brief is JUNE 14, 2017.

5.     No extensions of time to file brief have been previously requested by the Appellee
       in this cause.

6.     The Appellee requests an extension of time to file the Brief of the Appellee for a
       period of 35 days, until JULY 19, 2017.

7.     The facts to show good cause of the requested extension are as follows:


       a.     There are approximately 2700 felony criminal cases and 1000 motions to
              revoke probation filed in the District Courts of Midland County, Texas per
              year and 17 Assistant District Attorneys to handle this work load. The
              Office of the District Attorney of Midland County is unable to complete
              the State's Brief in this cause within the time allowed because of the trial
              and appellate responsibilities of the Office.
         b.    The estimated preparation time for the brief in this case is 25 business
               days. The State finished and filed the brief in Sherman Ranson v. TSOT,
               11-16-00111-CR, on June 13, 2017 and has just started work in the brief
               in this case. The State is now devoting its full efforts to finishing the brief
               in this case.


       This request for an extension of time is not made for the purpose of delay, but to

permit the Appellee to adequately prepare and submit its brief in this case.

       The State of Texas and Appellee in this cause prays that this court grant the

extension of time to file Appellee's Brief.


                               Respectfully submitted




                               _____________________________
                               Eric Kalenak
                               State Bar No. 11079985
                               Assistant District Attorney
                               Midland County Courthouse
                               Midland, Texas 79701
                               eric_kalenak@co.midland.tx.us
                               (432) 688-4437
                               FAX (432) 688-4938
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct of the foregoing document was sent on

JUNE 14, 2017 by EFILE to RAYMOND K FIVECOAT, attorney of record for

Appellant.




                                          ______________________
                                          Eric Kalenak